             Case 4:19-cv-02397 Document 51 Filed on 02/24/20 in TXSD Page 1 of 3




Hilary L. Preston hpreston@velaw.com
Tel +1.512.542.8498 Fax +1.917.849.5342




February 24, 2020



VIA CM/ECF AND EMAIL

Hon. Nancy Atlas
c/o Sheila Ashabranner, Case Manager to Judge Nancy F. Atlas
United States Courthouse
515 Rusk Street, Room 9015
Houston, TX 77002-2601
Email: shelia_ashabranner@txs.uscourts.gov

          Re:        Enventure Global Technology Inc. v. Weatherford U.S., L.P., No. 4:19-cv-02397
                     Supplemental Status Report Regarding Discovery Dispute

Dear Judge Atlas:

       We write on behalf of our client, non-party Mohawk Energy Ltd. (“Mohawk”) to provide a
supplemental update on the ongoing dispute with plaintiff Enventure Global Technology Inc. (“EGT” or
“Enventure”) and defendant Weatherford U.S., L.P. (“Weatherford”) regarding discovery of materials
from Enventure Global Technology, Inc. v. Mohawk Energy, Ltd., No. 4:15-cv-01053 (S.D. Tex.)
(“EGT/Mohawk Litigation”).

        As an initial matter, Mohawk has no objection to Enventure’s production of any documents or
materials from the EGT/Mohawk Litigation that do not contain Mohawk Confidential Information, but
Weatherford should seek such materials from Enventure and not burden non-party Mohawk. Mohawk
therefore takes no position on any dispute between the parties regarding that set of materials.

        Indeed, Weatherford confirmed on our February 12, 2020 call that the only materials sought from
Mohawk are those that actually contain Mohawk Confidential Information. However, as described more
fully below, Mohawk maintains that Weatherford has not adequately explained how materials containing
Mohawk Confidential Information are relevant in the instant action.

          Update Regarding Relevance of Mohawk’s Confidential Information

      As Mohawk understood the Court at the February 4, 2020 hearing, Weatherford was to (1) review
Enventure’s Preliminary Infringement Contentions (“PICs”), and (2) based on that review, determine
whether Mohawk Confidential Information is actually relevant and narrow its requests for documents to
Mohawk.
Vinson & Elkins LLP                                             2801 Via Fortuna, Suite 100
Austin Beijing Dallas Dubai Hong Kong Houston London            Austin, TX 78746-7568
New York Richmond Riyadh San Francisco Tokyo Washington         Tel +1.512.542.8400 Fax +1.512.542.8612 velaw.com
VAT TRN: 100259997300003
US 6931635
             Case 4:19-cv-02397 Document 51 Filed on 02/24/20 in TXSD Page 2 of 3


                                                                                     February 24, 2020 Page 2




        On February 10, 2020, Enventure served its PICs on Weatherford, in which it accuses
Weatherford’s MetalSkin® FODC-OR and WTXC threaded connections, MetalSkin® Monobore Open
Hole Liner System, MetalSkin® Monobore Open Hole Clad System, and MetalSkin® Cased Hole Liner
System (various sizes). The PICs do not accuse a single Mohawk product, let alone any Mohawk product
at issue in the EGT/Mohawk Litigation, which only included Mohawk’s MetalPatch, FracPatch,
ReFracPatch, Open Hole Clad, and MaxWell Liner systems. Enventure’s infringement theories, therefore,
are solely based on an analysis of Weatherford’s products, and there should be no need for Mohawk
Confidential Information.

       As Weatherford reported, Enventure recently indicated its intent to amend its allegations and
contentions to add a series of Mohawk products that were sold to Weatherford and rebranded as
HydraSkin/MetalSkin products and indeed sought leave from the Court to do so. See Dkt. No. 48 at 3. In
Weatherford’s view, this signals further need for Mohawk’s Confidential Information from the
EGT/Mohawk Litigation. However, Mohawk notes that it is not certain the Court will allow Enventure
to amend its claims to include those allegations, given the Court’s admonishment at the hearing that
Enventure should file PICs “broad enough that you can live with them for the rest of this case.” See Hr’g
Tr. Feb. 4, 2020 at 40:7-18. Therefore, discovery of Mohawk’s Confidential Information on this basis
would be premature.

        Given that Enventure’s PICs do not accuse Mohawk products and that Enventure has not otherwise
amended its case to include Mohawk products, Weatherford’s only articulated basis to support discovery
of Mohawk’s Confidential Information is that Enventure’s claims are based on allegations that
Weatherford acquired the Mohawk technology at issue in the EGT/Mohawk Litigation and incorporated
that technology into the currently accused Weatherford products. But, without more, those allegations
simply do not support the wholesale discovery of Mohawk’s Confidential Information for at least four
reasons: First, regardless of where Weatherford may have acquired the technology, only Weatherford’s
products are accused. Second, the EGT/Mohawk Litigation was centered on alleged infringement by
specific Mohawk products, not the relationship between Mohawk and Weatherford, and therefore
Mohawk’s Confidential Information from that litigation would only tangentially concern the relationship
between Mohawk and Weatherford, if at all. Third, any documents regarding technology transfer
between Mohawk and Weatherford would necessarily already be in Weatherford’s possession. Fourth,
Weatherford’s overbroad requests would also sweep in Mohawk’s sensitive financial information, which
is certainly not relevant to Weatherford’s defense. There simply appears to be no need for Mohawk’s
Confidential Information in this case.

       That said, the parties continue to discuss a resolution of this dispute, and Mohawk agrees that it
would be beneficial to have Judge Gilmore’s ruling on Weatherford’s application for sealed materials
before the next discovery conference. Mohawk therefore joins Weatherford’s request to postpone the




US 6931635
             Case 4:19-cv-02397 Document 51 Filed on 02/24/20 in TXSD Page 3 of 3


                                                                                    February 24, 2020 Page 3




February 27, 2020 hearing. We continue to look forward to assisting the Court in this discovery dispute
and appreciate the Court’s attention to these important matters.

                                            Respectfully submitted,

                                            /s Hilary L. Preston

                                            Hilary L. Preston




US 6931635
